           Case 2:19-cv-01107-WBS-AC Document 26 Filed 01/07/21 Page 1 of 3



 1 Brian C. Ellis, Esq. (SBN 248298)
     Joshua K. Helm, Esq. (SBN 306608)
 2   THE ELLIS FIRM, APLC
     110 West “C” Street, Suite 2100
 3   San Diego, California 92101
     Telephone: (619) 291-1235
 4   Facsimile: (619) 232-2116
     Brian@TheEllisFirm.com
 5   Joshua@TheEllisFirm.com

 6
     Attorneys for Plaintiff Richard Gibbons
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                     EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)

11
12   RICHARD GIBBONS,                                  Case No.:    2:19-CV-01107-WBS-AC
13              Plaintiff,
                                                       STIPULATION AND ORDER TO
14   v.                                                EXTEND PRETRIAL STATEMENT
                                                       FILING
15   SUN MINGCHEN; SIXT RENT A CAR,
     LLC; and DOES 1-20, inclusive,                    Pre-Trial Conference: 01/19/21
16
                Defendants.
17
18
19              TO THE COURT:
20              Plaintiff Richard Gibbons’ Pretrial Statement was due to be filed on January 5,
21   2021. Unfortunately, the due date did not make it to the calendar and as a result the filing
22   is late.
23              Plaintiff and Defendant have a good working relationship and Defendant is
24   agreeable to allow Plaintiff to file his Pretrial Statement late on January 7, 2021.
25              IT IS HEREBY STIPULATED by and between the parties to this action through
26   their designated counsel that Plaintiff be allowed to file his Pretrial Statement on January
27   7, 2021. Further, that Defendant’s Pre-Trial Statement will be due on January 14, 2021.
28   ///

                                                     -1-
                         ___________________________________________________________
                    STIPULATION AND ORDER TO EXTEND PRETRIAL STATEMENT FILING
           Case 2:19-cv-01107-WBS-AC Document 26 Filed 01/07/21 Page 2 of 3



 1   ///
 2            The PARTIES HERETO request that the Court sign the [Proposed] Order attached
 3   hereto to allow Plaintiff the ability to file his Pretrial Statement on January 7, 2021 and to
 4   allow Defendant to file his Pretrial Statement on January 14, 2021.
 5
 6
                                                 THE ELLIS FIRM, APLC

 7
     Dated: January 6, 2021               By: __________________
 8
                                                Brian C. Ellis, Esq.
 9                                              Attorney for Plaintiff
10
11                                               KRONENBERG LAW
12
13   Dated: January 6, 2021               By: __________________
                                                William Kronenberg, Esq.
14
                                                Michael Fox, Esq.
15                                              Attorney for Defendants
16
17
                                   CERTIFICATE OF SERVICE
18
19
              I certify that on January 6, 2021, I electronically filed the forgoing document with
20
     the Clerk of the Court using the ECF system, which will send notification of such filing
21
     to all counsel of record.
22
23                                               _____________________
24                                               Brian C. Ellis, Esq.
25
26
27
28


                                                   -2-
                       ___________________________________________________________
                  STIPULATION AND ORDER TO EXTEND PRETRIAL STATEMENT FILING
          Case 2:19-cv-01107-WBS-AC Document 26 Filed 01/07/21 Page 3 of 3



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                  EASTERN DISTRICT OF CALIFORNIA (SACRAMENTO)
12
13
     RICHARD GIBBONS,                                 Case No.:   2:19-CV-01107-WBS-AC
14
             Plaintiff,
15                                                    ORDER
     v.
16
     SUN MINGCHEN; SIXT RENT A CAR,
17   LLC; and DOES 1-20, inclusive,
18           Defendants.
19
20
     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
21
             It is therefore ORDERED, pursuant to the foregoing stipulation to extend Pretrial
22
     Statement filing, that Plaintiff’s Pretrial Statement shall be filed by January 7, 2021 and
23
     Defendant’s Pretrial Statement shall filed by January 14, 2021.
24
25   Dated: January 7, 2021
26
27
28


                                                  -3-
                      ___________________________________________________________
                 STIPULATION AND ORDER TO EXTEND PRETRIAL STATEMENT FILING
